 

Case: 18-01096 Doc: 6 Filed: 10/18/18 Page: 1 of 1

IN THE UNITED STATES BANKRUPTCY COURT

FoR THE wEsTERN orsTRch oF oKLAHoMA ` , ~: T“`
:,i i. n csa lacy
In re: ALExANoER LouIs BEDNAR, case Number: 15-119&6 'ch 32 oh
Chapter 7 9 ,, mt \%
Debtor. ll""‘;`

 

 

 

Adv. Proc. No.: 18-01,096_,; "

  
 

v_¢
\\ z

DEBTOR's WAIVER oF CoNFLICT ` j
COMES NOW Debtor and hereby waives any conflict regarding creditor Tinkéer Fderal
Credit Union and the Court, for purposes of an emergency matter in this adversarial proceeding,
which involves Debtor’s homestead, and not a vehicle which was subject to a loan at Tinker Federal
Credit Union and previously tendered in the original bankruptcy
To the extent the Court had a conflict with Tinker Federal Credit Union’s attorney, as that
debt was previously discharged in the original proceeding, and has no bearing in this adversarial

proceeding involving the homestead, Debtor waives any perception of conflict as well.

Respectfully submitted,

/s/ Alexander Bedna
Alexander Bednar, OBA #19635
BEDNAR LAW FIRM
15721 Via Bella
Edmond, OK 73013
405 420 9030
Representing Debtor (self)

 

 

